Citation Nr: 1101257	
Decision Date: 01/11/11    Archive Date: 01/20/11	

DOCKET NO.  10-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines



THE ISSUE



Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The appellant had a period of duty from February 1943 to 
September 1945, but no qualifying service with the United States 
Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.

Good or sufficient cause having been shown, the appellant's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from 
the Filipino Veterans Equity Compensation Fund have not been met.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 3.9, 3.40, 
3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.  However, in 
the case at hand, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  

VA's duties to assist and notify have been considered in this 
case. However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the 
VCAA does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying 
service and how it may be established are outlined in statute and 
regulation, and because service department certifications of 
service are binding on VA, the Board's review is limited to 
interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement 
to the one-time payment from the Filipino Veterans Equity 
Compensation Fund eligibility for nonservice-connected pension 
benefits is precluded based upon the Veteran's lack of qualified 
service; therefore, legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Under the circumstances, there is no possibility that the 
Veteran's claim for benefits might be substantiated.  
Accordingly, further consideration of the provisions of the VCAA 
is not necessary in this case.

One-Time Payment from the Filipino Veterans Equity Compensation 
Fund

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the appellant's claims 
file, which includes her multiple contentions, as well as various 
administrative records, and reports of the National Personnel 
Records Center.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the appellant's claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The appellant in this case argues that she has the requisite 
service to qualify for VA benefits, namely, a one-time payment 
from the Filipino Veterans Equity Compensation Fund.  In that 
regard, a "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A "Veteran of 
any war" is defined as any Veteran who served in the active 
military, naval, or air service during a period of war.  
38 C.F.R. § 3.1(e) (2010).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowances, except for those inducted 
between October 6, 1945 and June 30, 1947, inclusive, who are 
included for compensation benefits, but not for pension benefits.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the Military 
Order of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service-department-certified recognized guerilla 
service, and unrecognized guerilla service under a recognized 
commissioned officer [only if the person was a former member of 
the United States Armed Forces (including the Philippine Scouts), 
or the Commonwealth Army prior to July 1, 1946] is included for 
compensation purposes, but not for pension or burial benefits.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(c)(d) (2010).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a)(d) (2010).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions:  (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and (3) in the opinion of 
VA, the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a) (2010).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In the case at hand, the appellant has submitted evidence showing 
service with Headquarters and Medical Company, 112th Provincial 
Battalion, 10th M13 from 


February 1943 to September 1945.  However, based on the evidence 
of record, it would appear that the appellant's name does not 
appear on the Reconstructed Recognized Guerilla Roster maintained 
by the Manila RO.

Moreover, in correspondence from the National Personnel Records 
Center dated in June 2009, it was noted that the appellant had no 
service in the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States Armed 
Forces.  Significantly, following receipt of other information 
showing a slightly different spelling for the appellant's name, 
the National Personnel Records Center, in correspondence of March 
2010, once again certified that the appellant had no service in 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  As 
noted above, VA is bound by service department determinations 
regarding what constitutes service in the Armed Forces of the 
United States.

In the case at hand, the appellant has submitted documentation 
from the Republic of the Philippines showing that she served in 
the Armed Forces of that nation.  However, that documentation 
does nothing to alter the finding of the National Personnel 
Records Center that the appellant had no active service in the 
Armed Forces of the United States.

The Board acknowledges that the appellant has submitted various 
statements, along with certain documentation, purporting to show 
that she did, in fact serve in the Armed Forces of the United 
States during World War II.  However, there currently exists no 
official service department documentation of Philippine service 
which would qualify as service in the United States Armed Forces.  
Under the circumstances, and given that the appellant has failed 
to meet the most basic requirement of a claim for payment from 
the Filipino Veterans Equity Compensation Fund, her claim for 
such benefits must be denied.




ORDER

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


